Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

George Andrew Love,
Petitioner,
Vv.
The Inspector General.
Docket No. C-10-129
Decision No. CR2086

Date: March 09, 2010

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner,
George Andrew Love, from participating in Medicare and other federally funded
health care programs for a period of at least five years.

I. Background

On September 30, 2009 the I.G. notified Petitioner that he was excluded from
participating in Medicare and other federally funded health care programs for a
period of at least five years. The I.G. told Petitioner that he was being excluded
because he had been convicted of a criminal offense as is described at section
1128(a)(1) of the Social Security Act (Act). This section mandates the exclusion
of any individual who has been convicted of a criminal offense related to the
delivery of an item or service under Medicare or a State health care program (a
State Medicaid program).
Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. Each party submitted a brief. The I.G. decided not to file a reply brief.
The I.G. additionally filed six proposed exhibits which are identified as I.G. Ex. 1
—I1.G. Ex. 6. Petitioner filed no proposed exhibits. I receive LG. Ex. 1 —1.G. Ex.
6 into the record. Neither party requested that I convene an in-person hearing.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. Petitioner was convicted of a criminal offense as is described at
section 1128(a)(1) of the Act; and

2. The five year minimum exclusion imposed by the LG. is
reasonable as a matter of law.

B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner was convicted of a criminal offense as is described at
section 1128(a)(1) of the Act.

On April 21, 2009 Petitioner was convicted in United States District Court for the
District of South Carolina after Petitioner pled guilty to a single count of a
superseding criminal information. I.G. Ex. 4, at 1; 1.G. Ex. 5, at 1. Petitioner pled
guilty to a scheme in which he and another individual submitted 3,287 false claims
for Medicaid reimbursement with the South Carolina Department of Health and
Human Services. LG. Ex. 3, at 2. In essence, Petitioner was convicted of falsely
representing that claims had been filled at a pharmacy that he controlled when, in
fact, the claims had been filled at another pharmacy. /d. The purpose of this
scheme was to enable payments for the false claims to be divided between
Petitioner and a co-conspirator. I.G. Ex. 6, at 2.

The conviction plainly is of an offense that is related to the delivery of items or
service under a State health care program (The South Carolina Medicaid program)
and thus, falls within the reach of section 1128(a)(1) of the Act. The scheme
perpetrated by Petitioner and another individual was essentially to defraud the
South Carolina Medicaid program by inducing it to make payments to him for
items that he did not supply. Indeed, the crime was not just related to Medicaid
items or services but such services were the target of the crime. Falsely claimed
Medicaid services were, in fact, the crime’s principal element. The crime had a
financial impact. Petitioner was sentenced to pay restitution of more than $3,800.
LG. Ex. 5, at 3.

Petitioner argues that he was convicted only of the crime of “improperly
submitting claims that should have originated at his co-defendant’s pharmacy.”
Petitioner’s brief at 3. That may be so, but it is not a defense. Petitioner has not
denied that he committed fraud against the South Carolina Medicaid program or
that the fraud involved claims for Medicaid items or services.

2. An exclusion of at least five years is mandatory.

Exclusion of an individual who is convicted of an offense that is described in
section 1128(a)(1) of the Act is, by law, mandatory. The I.G. has no discretion in
this case, he must exclude Petitioner. The Act requires that anyone who is
excluded pursuant to section 1128(a)(1) must be excluded for a minimum period
of five years. Act § 1128(c)(3)(B). That is the exclusion that the LG. imposed
against Petitioner. Consequently, Petitioner’s exclusion is reasonable as a matter
of law.

/s/
Steven T. Kessel
Administrative Law Judge

